Exhibit Press Release dated February 1, 2010 NEWS RELEASE February 1, 2010 Farmers Capital Bank Corporation Announces 2009 Results One-time, non-cash accounting transaction overshadows net income Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ:FFKT) (the “Company”) announced that a one-time, non-cash, $46.5 million after tax goodwill impairment charge led to a reported net loss of $47.1 million or $6.45 per common share for the quarter ended December 31, 2009. This compares to a net loss of $174 thousand or $.09 per common share for the quarter ended September 30, 2009 and net income of $2.0 million or $.27 per common share for the quarter ended December 31 a year ago. The Company reported a net loss for the twelve months ended December 31, 2009 of $44.7 million or $6.32 per common share compared to net income of $4.4 million or $.60 per common share for the same twelve months a year earlier. The Company recorded a $52.4 million goodwill impairment charge ($46.5 million after tax) during the fourth quarter of 2009 which represents the entire amount of goodwill previously reported. The goodwill impairment charge had a negative impact of $6.31 per common share in both the current quarter and annual periods.
